Exhibit g.2 SECOND AMENDMENT TO AMENDED AND RESTATED CORPORATE CUSTODIAL AGREEMENT American Fidelity Dual Strategy Fund, Inc., a Maryland corporation (“Principal”), and InvesTrust, N.A., a national association (“Custodian”), amend the Amended and Restated Corporate Custodial Agreement (the “Agreement”) dated as of the 1st day of November, 2005, as amended on April 27, 2006, as follows: 1. Exhibit A to the Agreement is deleted in its entirety and replaced with Exhibit A attached to this Second Amendment. 2. Exhibit B to the Agreement is deleted in its entirety and replaced with Exhibit B attached to this Second Amendment. 3. Effective as of May 1, 2010, this Second Amendment replaces in its entirety the Amendment to Amended and Restated Corporate Custodial Agreement dated April 27, 2006 between the Principal and the Custodian. DATED April 12, 2012. “PRINCIPAL” AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By:/S/ David R. Carpenter David R. Carpenter,President “CUSTODIAN” INVESTRUST, N.A. By:/S/ David Thompson David Thompson, President 1 EXHIBIT “A” Authorized Employees/Signatories NAME SIGNATURE Robert Brearton David R. Carpenter Lucy Fritts Mark Nance 2 EXHIBIT “B” Authorized Advisors Beck, Mack & Oliver LLC 360 Madison Ave. New York, New York10017 Wedge Capital Management LLP 301 South College Street, Suite 2920 Charlotte, North Carolina28202 The Renaissance Group LLC d/b/a Renaissance Investment Management 50 E. River Center Blvd. Suite 1200 Covington, Kentucky41011 Quest Investment Management, Inc. One SW Columbia, Suite 1100 Portland, Oregon 97258 3
